In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                     Filed: August 31, 2017 1
                           Refiled in Redacted Form: February 7, 2018

* * * * * * * * * * * * *
TERI ARRANGA, as Limited Conservator *
of I.M.S.,                                 *         Chief Special Master Dorsey
                                           *
              Petitioner,                  *         No. 02-1616V
                                           *
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
              Respondent.                  *
* * * * * * * * * * * * *
Edward M. Kraus, Law Offices of Chicago Kent, Chicago, Illinois, for petitioners.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                             DECISION DISMISSING PETITION

        On May 5, 2014, petitioner 2 filed a status report in which she agreed to be bound by the
ruling in the J.M. et al. (02-10V) case.

       On August 31, 2017, I ruled against petitioner in J.M. et al. A copy of that decision is
attached hereto as Appendix A and is incorporated herein.




1
 When this decision was originally filed, I advised the parties of my intent to post it on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of
2002. 44 U.S.C. §3501 note (2012) (Federal management and Promotion of Electronic
Government Services). Although the petitioner did not file a motion for redaction in this case,
petitioners in the lead omnibus case, J.M. et al. (02-10V), filed a motion to have their names
redacted to initials. This decision is being reissued to reflect that the names of the petitioners in
the J.M. et al. case have been redacted to initials. Except for those changes and this footnote, no
other substantive changes have been made.
2
  Since the filing of the August 31, 2017 Decision, the case caption has been amended to reflect
that I.M.S., who has reached the age of majority, is being represented by petitioner, who is acting
as the limited conservator of his estate.
                                                  1
       Accordingly, petitioner is bound by that decision, and this case is DISMISSED. In the
absence of a motion for review, 3 the Clerk of the Court SHALL ENTER JUDGMENT in
accordance with this decision.

       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2